DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
Examiner called Donny Samporna on 4/5/2021 as requested in Applicant’s remarks to schedule an interview.  Examiner left a message stating the reason for the call and Examiner’s available schedule.  A return call was not received.  If Applicant’s would like to schedule an interview with the Examiner, Examiner recommends contacting and calling the Examiner at the telephone number below.

Response to Amendment
Applicant’s amendments to the claims, filed 1/11/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 1/11/2021 have been fully considered.  With regards to the 35 U.S.C. § 112(a) Rejection, and claim 2, Applicant’s amendments have addressed this issue and is therefore withdrawn.  With regards to the 35 U.S.C.  § 112(a) and Claim 3,  Applicant argues, and cites the specification reciting “the average for x and y can be calculated and the average values can be used to calculate the Lateral Rotation Matrix (LRM) by multiplying the VRM by the LRM to obtain a Final Rotation Matrix (FRM);”  Examiner notes that this teaching is confusing since it seems to imply that the LRM is calculated by multiplying the VRM by the LRM.  But how would 
Claim Objections
Claims 6-10 are objected to because of the following informalities: 	Claim 6 recites “once the following bas”.  It is not clear what “bas” is.Appropriate correction is required.	Claims that depend on the above objected claims are also objected to.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) Claim 3 recites “calculating a rotation matrix based upon the data stored in the lateral and vertical data buffers”  However the specification does not teach how to calculate a rotation matrix. Examiner would not know how to calculate a rotation matrix from the teaching in the specification.	As stated in Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997), “It is not sufficient for purposes of the written description requirement of § 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose. Each application in the chain must describe the claimed features.”	A claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claim 1 recites “calculating an alignment matrix based on the selected accelerometer data”.  However the claims recite “selecting an accelerometer data sample for vertical alignment; selecting an accelerometer data sample for horizontal alignment”.  Therefore is it not clear what “the selected accelerometer data sample” is referring to.	Claim 3 recites “calculating a rotation matrix based upon the data stored in the lateral and vertical data buffers”.  However it is not clear how a rotation matrix is calculated and one of ordinary skill in the art would not know how to calculate a rotation matrix based upon the data stored in the lateral and vertical data buffers and is therefore indefinite.	Claim 10 recites “the accelerometer data sample”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes claim 1 recites multiple “an accelerometer data sample”, and therefore it is not clear what “the accelerometer data sample is referring to.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 2012/0245839 A1) in view of McBurney (US 9,628,958 B1).

	With respect to Claim 1 Syed teaches	A method of orienting an accelerometer, comprising: 	filtering accelerometer data the accelerometer data indicating a measure of acceleration in at least one dimension; (See Para[0074]); 	sampling the accelerometer data at a first sampling rate to determine accelerometer data samples (See Para[0138]); 	selecting accelerometer data for vertical alignment (See para[0005]);  
	selecting accelerometer data for horizontal alignment (See Para[0005]);  	calculating an alignment matrix based on the selected accelerometer data (See para[0136]);  	calculating a deviation of the alignment matrix to determine accuracy of alignment (See Para[0138]);  	using the accelerometer data sample for vertical alignment and the accelerometer data sample for horizontal alignment to determine driver behavior (See Para[0140] initial device heading.  The driver would experience the same acceleration and movements of the vehicle); 	continuously monitoring and fine tuning the alignment matrix based upon ongoing measurements (See Para[0140])	However Syed is silent to the language of	sending the selected accelerometer data sample for vertical alignment and the selected accelerometer data sample for horizontal alignment, with or without alignment accuracy to a server application on a periodic basis, or upon detection of specified driver behavior;  and	Nevertheless McBurney teaches	sending the selected accelerometer data sample for vertical alignment and the selected accelerometer data sample for horizontal alignment, with or without alignment accuracy to a server application on a periodic basis, or upon detection of specified driver behavior (See Col 2 lines 31-34 Examiner notes that for vertical alignment and for horizontal alignment is viewed as an intended use and is not viewed as a positive recitation of aligning.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed and send data to the server such as that of McBurney.	One of ordinary skill would have been motivated to modify Syed in order to store the data safely and possibly as a back-up.	With respect to Claim 4 Syed teaches	The method of claim 1, wherein the driver behavior comprises one or more of
braking, turning, and accelerating (See Para[0010]).	With respect to Claim 11 Syed teaches	The method of claim 1, wherein the step of calculating the deviation of the alignment matrix further comprises calculating a Root-Mean-Square (RMS) deviation (See Para[0138]).

Claims 2, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 2012/0245839 A1) in view of Hergesheimer (US 2014/0236519 A1) and Janardhanan (US 2012/0136573 A1)
	With respect to Claim 2 Syed teaches	A method for orienting an accelerometer, comprising: 	using accelerometer data for calculations (See para[0005]);	using GPS data for calculations (See Para[0043]);
		calculating vertical alignment based upon averages of a gravity vector (See Para[0077]); 		calculating lateral alignment based upon the aligned data sample collected during straight line acceleration and deceleration (See Para[0165]);  	creating a rotation matrix based upon alignment buffers (See para[0136]);  	determining a quality of alignment by monitoring variation in the rotation 
matrix (See Para[0138]);  and 	using aligned data if the quality of alignment is above a configurable threshold (See para[0140]). 	However Syed is silent to the language of	aligning the GPS data with the accelerometer data;	qualifying an aligned data sample to be stored in a lateral data buffer, the aligned data sample corresponding to GPS speed data above a configurable threshold, wherein the aligned data sample is qualified based in part on data associated with onboard
diagnostics (OBD), Global Positioning System (GPS), accelerometer data, or
gyro data;	Nevertheless Hergesheimer teaches	aligning the GPS data with the accelerometer data (See Para[0051]);	However Hergesheimer is silent to the language of	qualifying an aligned data sample to be stored in a lateral data buffer, the aligned data sample corresponding to GPS speed data above a configurable threshold, wherein the aligned data sample is qualified based in part on data associated with onboard
diagnostics (OBD), Global Positioning System (GPS), accelerometer data, or
gyro data;	Nevertheless Janardhanan teaches	qualifying an aligned data sample to be stored in a lateral data buffer, the aligned data sample corresponding to GPS speed data above a configurable threshold, wherein the aligned data sample is qualified based in part on data associated with onboard
diagnostics (OBD), Global Positioning System (GPS), accelerometer data, or
gyro data (See Para[0088]);	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed and align the GPS data with the accelerometer data such as that of Hergesheimer.	One of ordinary skill would have been motivated to modify Syed in order to eliminate erroneous data, including, but not limited to, data from a vehicle stopped on an incline. (See Para[0051]) 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed and qualify based in part on OBD, GPS, accelerometer and gyro data such as that of Janardhanan.	One of ordinary skill would have been motivated to modify Syed because such data would be help understand the location for proper navigation, and qualifying would make sure the alignment is accurate.		With respect to Claim 12 Syed teaches	The method of claim 2, 	wherein the step of qualifying an aligned data sample to be stored in a lateral data buffer is accomplished if gyro data is less than a configurable angular speed. (The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Examiner further notes the broadest reasonable interpretation of the limitation “if gyro data is less than a configurable angular speed” is viewed to be a contingent limitation which requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.).)	With respect to Claim 13 Syed teaches	The method of claim 2, wherein the step of qualifying an aligned data sample to
be stored in a lateral data buffer further comprises qualifying the aligned data sample if a first and second GPS report of the GPS data prior to the aligned data sample and a third GPS report after the aligned data sample indicate a GPS speed greater than a speed threshold.  (The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Examiner further notes the broadest reasonable interpretation of the limitation “if a first and second GPS report of the GPS data prior to the aligned data sample and a third GPS report after the aligned data sample indicate a GPS speed greater than a speed threshold” is viewed to be a contingent limitation which requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.).)
	With respect to Claim 14 Syed teaches	The method of claim 2, further comprising:
using on-board diagnostics (OBD) data for calculations if GPS data is not available. (The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Examiner further notes the broadest reasonable interpretation of the limitation “if GPS data is not available” is viewed to be a contingent limitation which requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.).)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 2012/0245839 A1) in view of Hergesheimer (US 2014/0236519 A1).	With respect to Claim 3 Syed teaches	A method for orienting an accelerometer for a driver behavior device, the 
method comprising: 	in order to determine a gravity vector based upon information from any one or more of the following (See Para[0134]): 	, based upon a condition selected from the group consisting of: 	Global Positioning System (GPS) heading change of less than a configurable amount (See Para[0165]); 	GPS speed change of greater than a configurable amount; 	on-board diagnostics (OBD) speed change of greater than a configurable amount; and 	gyro rotation of less than a configurable amount;	calculating a rotation matrix based upon the data stored in the lateral and vertical data buffers (See para[0136]);  	calculating a deviation of the rotation matrix, and if deviation is less than a 
configurable amount (See Para[0138]), allowing driver behavior monitoring.	Syed is silent to the language of	inserting accelerometer data in a lateral data buffer	inserting data in a vertical data buffer based upon a GPS speed value greater than a configurable amount.	Nevertheless Hergesheimer teaches	inserting accelerometer data in a lateral data buffer (See Para[0047])	inserting data in a vertical data buffer based upon a GPS speed value greater than a configurable amount (See Para[0047]  Examiner views a configurable amount to be zero.  A speed of zero can change and thus increase speed.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed and store data in a buffer such as that of Hergesheimer.	One of ordinary skill would have been motivated to modify Syed because using a buffer would store the data efficiently.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 2012/0245839 A1) in view of McBurney (US 9,628,958 B1) as applied to claim 1 above, and further in view of Basir (US 2013/0081442 A1).Herein Basir (US 2013/0081442 A1) is referred to as Basir’442.	With respect to Claim  5 Syed is silent to the language of	The method of claim 1, wherein the step of filtering accelerometer data further
comprises measuring on-board diagnostics (OBD) data 	Nevertheless Basir’442 teaches	wherein the step of filtering accelerometer data further comprises measuring on-board diagnostics (OBD) data (See Para[0081] and [0035]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed wherein the step of filtering accelerometer data further
comprises measuring on-board diagnostics (OBD) data such as that of Basir’442	One of ordinary skill would have been motivated to modify Syed because OBD data would be easily available and convenient and efficient.

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 2012/0245839 A1) in view of McBurney (US 9,628,958 B1) as applied to claim 1 above, and further in view of Hergesheimer (US 2014/0236519 A1).
	With respect to Claim 6 Syed is silent to the language of	The method of claim 1, wherein the step of filtering accelerometer data further
comprises inserting the accelerometer data into a data buffer once the following bas been determined:
	a lateral speed of greater than a first threshold amount; and
	a speed change of greater than a second threshold amount.	Nevertheless Hergesheimer teaches	wherein the step of filtering accelerometer data further
comprises inserting the accelerometer data into a data buffer once the following bas been determined:
	a lateral speed of greater than a first threshold amount; and
	a speed change of greater than a second threshold amount. (See Para[0047]  Examiner notes that if there is a lateral acceleration then there is a lateral speed and a change of speed)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed and store data in a buffer such as that of Hergesheimer.	One of ordinary skill would have been motivated to modify Syed because using a buffer would store the data efficiently.	With respect to Claim 7 Syed teaches	The method of claim 6, wherein the step of filtering accelerometer data further
comprises measuring Global Positioning System (GPS) data (See Para[0012]).

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 2012/0245839 A1) in view of McBurney (US 9,628,958 B1) and Hergesheimer (US 2014/0236519 A1) as applied to claim 7 above, and further in view of Basir (US 2013/0081442 A1).	With respect to Claim 8 Syed is silent to the language of	The method of claim 7, wherein the step of filtering accelerometer data further
comprises measuring the speed change using on-board diagnostics (OBD) data.	Nevertheless Basir’442 teaches	wherein the step of filtering accelerometer data further comprises measuring the speed change using on-board diagnostics (OBD) data. (See Para[0022])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed wherein the step of filtering accelerometer data further comprises measuring the speed change using on-board diagnostics (OBD) data such as that of Basir’442.	One of ordinary skill would have been motivated to modify Syed because OBD data would be easily available and convenient and efficient.
	With respect to Claim 9 Syed is silent to the language of	The method of claim 7, wherein the step of inserting the accelerometer data into
the data buffer is further in response to a change in heading of greater than a third threshold amount.	Nevertheless Hergesheimer teaches	wherein the step of inserting the accelerometer data into
	the data buffer is further in response to a change in heading of greater than a third threshold amount (See Para[0047]  Examiner notes that acceleration is also a change in direction and thus if there is a change in direction  the data would be stored . The third threshold can be viewed as zero)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Syed and store data in a buffer such as that of Hergesheimer.	One of ordinary skill would have been motivated to modify Syed because using a buffer would store the data efficiently.	Examiner notes that the prior searched could not be applied to Claim 10 due to the 35 U.S.C. §112(b) rejections addressed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863